Citation Nr: 1612328	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  09-32 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a right knee disability.  

2.  Entitlement to service connection for a left knee disability.  

3.  Entitlement to service connection for a right leg disability.  

4.  Entitlement to service connection for a left leg disability.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 2001 to December 2001, from December 2003 to February 2005, and from October 2010 to December 2010.  Service included duty in the Southwest Theater of Operations.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In his substantive appeal, the Veteran requested a formal hearing before a member of the Board.  In October 2015, he withdrew his request for the hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Review of the Veteran's STRs shows that during service and immediately after his second period of service the Veteran had complaints of knee and joint pain.  This is found in a post-deployment examination and an examination report in January 2006 where he specifically reports a history of knee pain, including intermittent left knee pain without instability, swelling or locking.  In his substantive appeal, it appears that the Veteran relates his leg disorders to his low back disability.  Service connection for a low back disability was awarded by the RO in a February 2012 rating decision.  The Veteran has not been afforded an examination to ascertain whether any current knee disorder could be related to complaints during and immediately after service or whether a bilateral leg disability could be related to his service-connected back disability.  After considering the record, the Board finds that a medical examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (Setting forth the criteria under which VA is required to obtain an examination.)  

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records should be obtained and added to the claims file.

2.  Following completion of the above, the AOJ should arrange for the Veteran to undergo a medical examination to ascertain the current nature and extent of any disorder of either knee.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that any knee disorder is of service onset or otherwise related to service, including the complaints noted in the STRs, or aggravated (caused or increased in severity beyond the natural progress) by the Veteran's service-connected chronic lumbar strain.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

3.  The AOJ should arrange for the Veteran to undergo a medical examination to ascertain the current nature and extent of any disorder of either leg.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that any leg disorder is of service onset or otherwise related to service or aggravated (caused or increased in severity beyond the natural progress) by the Veteran's service connected chronic lumbar strain.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

4.  Thereafter, the AOJ should readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

